Order entered June 6, 2013




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01470-CV

                    SAM GRIFFIN FAMILY INVESTMENTS-I, INC.
                  D/B/A BUMPER TO BUMBER CAR WASH, Appellant

                                                 V.

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-10450-H

                                             ORDER
       On May 14, 2013, The Honorable Jim Jordan, Judge of the 160th Judicial District Court
of Dallas County, Texas, signed findings of fact and conclusions of law. We ORDER Gary
Fitzsimmons, Dallas County District Clerk, to file, WITHIN TEN DAYS OF THE DATE OF
THIS ORDER, a supplemental clerk’s record containing the trial court’s May 14, 2013 findings
of fact and conclusions of law.
       Appellant shall file its brief thirty days after the supplemental clerk’s record is filed.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Gary Fitzsimmons and all counsel of record.
                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE